Case 1:18-cv-00140-TSK-MJA Document 78 Filed 08/04/20 Page 1 of 3 PageID #: 346



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                               CLARKSBURG

 JOSHUA DANIEL STEVENS,

             Plaintiff,

 v.                                         Civ. Action No. 1:18-CV-140
                                                       (Kleeh)

 BETSY JIVIDEN, KAREN PSZCOLKOWSKI,
 WILLIAM YURCINA, MIKE HILL,
 RICHARD MCKEEN, RUSSELL COOK,
 CHRISTOPHER FOLMER, JAMIE GRAY,
 PAMELA MOORE, and MICHELLE SCOTT,

             Defendants.


                         ORDER ADOPTING PRELIMINARY
                   REPORT AND RECOMMENDATION [ECF NO. 76]

       On July 5, 2018, the pro se Plaintiff, Joshua Daniel Stevens

 (“Plaintiff”), filed a Complaint pursuant to 42 U.S.C. § 1983.

 Plaintiff alleges, among other things, that certain defendants

 were deliberately indifferent to his serious medical needs in

 violation    of     the   Eighth   Amendment    to   the   United    States

 Constitution.

       Pursuant to 28 U.S.C. § 636 and the local rules, the Court

 referred the action to United States Magistrate Judge Michael J.

 Aloi for initial review. Defendants Jamie Gray (“Gray”) and Pamela

 Moore (“Moore”) (together, “Defendants”) filed a Motion to Dismiss

 for failure to state a claim [ECF No. 30]. The motion is fully

 briefed and ripe for consideration. On July 6, 2020, the Magistrate
Case 1:18-cv-00140-TSK-MJA Document 78 Filed 08/04/20 Page 2 of 3 PageID #: 347
 STEVENS V. JIVIDEN                                             1:18-CV-140

                       ORDER ADOPTING PRELIMINARY
                REPORT AND RECOMMENDATION [ECF NO. 76]

 Judge entered a Preliminary Report and Recommendation (the “R&R”),

 recommending that the Court grant the motion and dismiss with

 prejudice the claims against Defendants. The Magistrate Judge also

 recommended that the Court grant Defendants’ pending Motion to

 Strike Duplicative Pleading [ECF No. 43].

       The R&R informed the parties that they had fourteen (14) days

 from the date of service of the R&R to file “written objections

 identifying    the   portions     of   the   Recommendation   to   which   the

 objections are made.” It further warned them that the “[f]ailure

 to timely file objections . . . will result in waiver of the right

 to de novo review by this Court and a waiver of appellate review

 by   the   Circuit   Court   of   Appeals.”    The   docket   reflects     that

 Plaintiff accepted service of the R&R on July 9, 2020. See ECF No.

 77. To date, no objections have been filed.

       When reviewing a magistrate judge’s R&R, the Court must review

 de novo only the portions to which an objection has been timely

 made. 28 U.S.C. § 636(b)(1)(C). Otherwise, “the Court may adopt,

 without     explanation,        any     of     the    magistrate     judge’s

 recommendations” to which there are no objections. Dellarcirprete

 v. Gutierrez, 479 F. Supp. 2d 600, 603–04 (N.D.W. Va. 2007) (citing

 Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983)). Courts will

 uphold portions of a recommendation to which no objection has been

 made unless they are clearly erroneous. See Diamond v. Colonial

                                         2
Case 1:18-cv-00140-TSK-MJA Document 78 Filed 08/04/20 Page 3 of 3 PageID #: 348
 STEVENS V. JIVIDEN                                                1:18-CV-140

                        ORDER ADOPTING PRELIMINARY
                 REPORT AND RECOMMENDATION [ECF NO. 76]

 Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

       Because    no   party   has   objected,      the   Court    is   under   no

 obligation to conduct a de novo review. Accordingly, the Court

 reviewed the R&R for clear error. Upon careful review, and finding

 no clear error, the Court ADOPTS the R&R in full [ECF No. 76].

 Defendants’ Motion to Dismiss [ECF No. 30] is GRANTED. All claims

 against Gray and Moore are hereby DISMISSED WITH PREJUDICE. The

 Court   also    GRANTS   Defendants’      Motion    to   Strike    Duplicative

 Pleading [ECF No. 43]. The Court DIRECTS the Clerk to enter

 judgment in favor of Defendants as it relates to claims against

 Gray and Moore. All other claims remain pending.

       It is so ORDERED.

       The Clerk is directed to transmit copies of this Order to

 counsel of record via electronic means and to the pro se Plaintiff

 via certified mail, return receipt requested.

       DATED: August 4, 2020


                                     ____________________________
                                     THOMAS S. KLEEH
                                     UNITED STATES DISTRICT JUDGE




                                       3
